Cook, J.,
delivered the opinion of the court.
Appellant was indicted for murder and convicted of manslaughter. He testified in his own behalf that he saw deceased and his wife go into a barn, and that he went to the barn, peeped in, and discovered his wife and deceased in the act of sexual intercourse, that he shot at deceased six times with a pistol, and as deceased ran out of the barn and across the lot, having exhausted the capacity of his pistol, he shot and killed deceased with a "Winchester rifle.
The main cause of complaint assigned here is the refusal of the court to give to the jury the following instructions :
(a) “The court instructs the jury for the defendant that you should try him in this case exactly like you would a white man charged with the same offense under the same circumstances, and should render the same kind of verdict in the case that you would render a white man charged with the same offense.
(b) “The court instructs the jury for the defendant that a man’s home is his castle, and that it is his duty to protect and defend his home and his family against any and all traducers thereof, and, if he kill a man that is trying to debauch his home or any member of his family, then in trying him for the offense you should not forget the duty and obligation of the man which puts upon bim the sacred duty of defending his home and his family.
*772(c) “The court instructs the jury for the defendant that, in this case he is entitled to he tried by the same rules of evidence and law as if he were a white man.”
The race question and all of its vexations and perplexities should be dropped at the outer door of all •courts of justice. When a black man is on trial for his life, he, of course, should be tried by the same law, and •convicted or acquitted according to the evidence and the law that would lead a fair and impartial jury to convict •or acquit a white man.
One law and one justice, should be the maxim, whether the defendant is rich or poor, strong or weak, the descendant of kings or of paupers: and under no circumstances should the court permit the officers of the state to say or do anything which might in the remotest degree prejudice the jury against the defendant on account of race or color or social standing. It must be remembered that the laws by which courts and juries must be governed are written in the statute books of the state, and we know of no statute or judicial decision expounding the law, whether the same is to be applied to a white man or a black man, which, by any stretch of the imagination, could have afforded any defense to appellant in the present case. It is possible defendant was asking for an instruction according to the code of unwritten law, unknown to the courts, and which should be unknown to the juries. An honest and impartial jury could have rendered no more merciful verdict, under the evidence in this case, than was rendered, and appellant should congratulate himself, that he escaped with a conviction of the lessor crime, rather than the greater.
It is the practice to give instructions of similar import to those under discussion, but it should never be done, unless the state invokes a rule for the guidance of the jury which directs the attention of the jury to defendant’s color, and then the trial court should sua *773sponte rebuke tbe state’s representative in tbe presence of the jury.
Nothidg said and nothing omitted can afford an excuse for a reversal of this ease.

Affirmed*